         Case 1:15-cr-00706-VSB Document 981 Filed 02/02/21 Page 1 of 5


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 2, 2021

BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ng Lap Seng,
               S5 15 Cr. 706 (VSB)

Dear Judge Broderick:

      The Government respectfully writes in the above-captioned matter in opposition to the
second motion of defendant Ng Lap Seng for reconsideration of the Court’s denial of the
defendant’s prior motion for compassionate release (Dkt. No. 974), published at United States v.
Ng Lap Seng, 459 F. Supp. 3d 527 (S.D.NY. 2020). 1 This second motion should be denied.

        The standard for granting reconsideration “‘is strict and [it] will generally be denied
unless the moving party can point to controlling decisions or data that the court overlooked—
matters, in other words, that might reasonably be expected to alter the conclusion reached by the
court.’” Boyd v. United States, No. 12 Civ. 474 (JSR), 2015 WL 1345809, at *1 (S.D.N.Y. Mar.
20, 2015) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)); see also
S.D.N.Y. Local Criminal Rule 49.1(d).



1        The body of this letter is identical to that filed by the Government on January 8, 2021, but
with an updated and corrected signature block. The Government also notes that, since it filed its
letter, the BOP has provided additional information about its receipt and distribution of approved
vaccines to staff and inmates, including facility-specific information. See BOP, Update on
COVID-19 Vaccinations (Jan. 15, 2020),
https://www.bop.gov/resources/news/pdfs/20210115_press_release_vaccination.pdf; BOP,
COVID-19 Vaccine Implementation, https://www.bop.gov/coronavirus/index.jsp (indicating that
the BOP has administered 32,879 doses of approved vaccines, with 286 staff members and 17
inmates at FCC Allenwood having received two doses each, completing the vaccine regimen)
(last checked Feb. 2, 2021, at 6:15 p.m.).
         Case 1:15-cr-00706-VSB Document 981 Filed 02/02/21 Page 2 of 5

Honorable Vernon S. Broderick
United States District Judge
February 2, 2021
Page 2

       The standard is no different with respect to motions for compassionate release. See, e.g.,
United States v. Daugerdas, No. 09 Cr. 581 (WHP), 2020 WL 4931988, at *2 (S.D.N.Y. Aug.
18, 2020) (“Reconsideration is not an invitation for parties to treat the court’s initial decision as
the opening of a dialogue in which that party may then use such a motion to advance new
theories or adduce new evidence in response to the court’s rulings.” (internal quotation marks
omitted)) (denying reconsideration of motion for compassionate release); United States v.
Sanchez, No. 08 Cr. 789 (RJS), 2020 WL 4742915, at *1 (S.D.N.Y. July 6, 2020) (“A motion for
reconsideration is not a vehicle for relitigating old issues, presenting the case under new theories,
or otherwise taking a second bite at the apple.” (internal quotation marks omitted; ellipsis
incorporated)) (denying reconsideration of motion for compassionate release); United States v.
Lisi, No. 15 Cr. 457 (KPF), 2020 WL 1331955, at *2 (S.D.N.Y. Mar. 23, 2020) (same). The
defendant does not acknowledge the applicable legal standard, and he does not meet it.

       In his initial letter motion, the defendant states that his “risk [of] contracting COVID-19
has materialized significantly” given the increase in cases at the “facilities within the Allenwood
Federal Correctional Complex.” (Dkt. No. 974, at 2.) In a supplemental letter, dated December
28, 2020, he states that his “roommate tested positive for COVID-19 earlier today and that
approximately half of the inmates from their unit tested positive for the virus over the past two
weeks,” and thus that it is “just a short matter of time before [he] gets infected with COVID-19.”
(Dkt. No. 976, 1.) Serious though any increase in positive cases is, the defendant, who bears the
burden on his motion, see, e.g., United States v. Broadus, No. 17 Cr. 787 (RJS), 2020 WL
3001040, at *2 (S.D.N.Y. June 4, 2020), omits material facts that place the increase, and his risk
of infection, in context. These facts demonstrate that the risk is not as severe as he suggests.

        From communications with the Federal Bureau of Prisons (“BOP”), the Government
understands that, on or about December 28, 2020, in connection with being released, an inmate
in the defendant’s housing unit (known as “Union B”) was tested for COVID-19, and the test
came back positive. As a result, all of the inmates in the unit, including the defendant, were
tested. A number of such inmates, including the defendant’s cellmate—but not the defendant—
tested positive. The cellmate, along with other inmates who had tested positive, were then
moved to a separate isolation unit. Since that time, the defendant has not had a cellmate. To
further mitigate the risk of infection, everything inmates in the unit need, e.g., food or medicine,
is brought to them, so they do not leave or interact with inmates outside of the unit. Daily rounds
are also being made to ask each inmate if he has symptoms consistent with COVID-19. If the
inmate does, he is assessed and, if clinically appropriate, is tested.

       These and other procedures appear to be working. Since the round of testing in late
December, fewer than ten additional inmates in the housing unit have tested positive. The
defendant remains asymptomatic, and without a cellmate, and unless clinically indicated before
then, he and others in the unit will be retested on or about January 19, 2021.

      In addition, the BOP recently prepared guidance pertaining to the distribution of
approved vaccines “to promote vaccine use as a means of controlling pandemic transmission of
SARS-CoV-2 (the virus that causes COVID-19) and reducing morbidity and mortality from this
         Case 1:15-cr-00706-VSB Document 981 Filed 02/02/21 Page 3 of 5

Honorable Vernon S. Broderick
United States District Judge
February 2, 2021
Page 3

infection.” BOP, COVID-19 Vaccine Guidance (Jan. 4, 2021) at 4,
https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. The guidance provides for
vaccine administration to be “based on COVID-19 risk and vaccine availability,” and in
alignment with the Centers for Disease Control and Prevention (“CDC”) and Advisory
Committee on Immunization Practices recommendations for priority populations. Id.; see also
Michael Balsamo, Reversing course, feds say some US inmates get virus vaccine, AP News
(Dec. 22, 2020), https://apnews.com/article/coronavirus-pandemic-
prisonsd2c1a3013351ed42cf75a194e4661cf3. The defendant appears to be in a priority
population.

         The BOP has also begun to receive shipments of the COVID-19 vaccine and to distribute
them to staff members and certain high-risk inmates in BOP facilities. As of this afternoon, the
BOP has received 14,100 doses of the COVID-19 vaccine, has distributed it to a number of
facilities, including FCC Allenwood, and 14,909 individuals have received their first dose. See
CDC COVID Data Tracker, Vaccinations, Federal Entities, BOP, https://covid.cdc.gov/covid-
data-tracker/#vaccinations (last checked Jan. 8, 2021, at 5:00 p.m.).

        In any event, even assuming arguendo that the risk of COVID-19 infection to the
defendant has increased, and will remain so until the vaccine is more widely distributed, the
factors set forth in 18 U.S.C. § 3553(a) must be considered in weighing whether release is
warranted at this time. See 18 U.S.C. § 3582(c)(1)(A); see also, e.g., United States v. Ebbers,
432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (“[T]he existence vel non of ‘extraordinary and
compelling reasons’ determines only whether a defendant can be considered for release—the
existence of such reasons does not mandate release.”); Broadus, 2020 WL 3001040, at *3
(“Before the Court may grant compassionate release, it must assess the section 3553(a) factors to
determine whether those factors outweigh the extraordinary and compelling reasons warranting
compassionate release, particularly whether compassionate release would undermine the goals of
the original sentence.” (internal quotation marks omitted)).

       Here, the Section 3553(a) factors continue to weigh strongly against a reduction of the
defendant’s sentence to time-served and his permanent release and return to China. As the Court
explained in denying the defendant’s prior motion:

              Granting Ng compassionate release would therefore mean reducing
              his sentence to time served which would result in him being sent
              home to China. Therefore, it does impact my analysis of the
              factors set forth in 18 U.S.C. § 3553(a) because rather than
              remaining in this country under home confinement until December
              23, 2021—the date Ng is expected to be released from BOP
              custody—Ng would be home in China within weeks of his release
              from prison. This would mean the 48 month sentence I imposed
              would be reduced by more than 18 months. After considering the
              section 3553(a) factors at Ng’s sentencing I imposed a sentence—
              48 months’ imprisonment—that represented a substantial variance
         Case 1:15-cr-00706-VSB Document 981 Filed 02/02/21 Page 4 of 5

Honorable Vernon S. Broderick
United States District Judge
February 2, 2021
Page 4

               from the applicable guideline range—235 to 293 months’
               imprisonment—I do not find that the circumstances have changed,
               including due the current health crises due to COVID-19, so
               dramatically so as to warrant a sentence of time served.

Ng, 459 F. Supp. 3d at 541; accord, e.g., United States v. Daugerdas, No. 09 Cr. 581 (WHP), ---
F. Supp. 3d ----, 2020 WL 2097653, at *4 (S.D.N.Y. May 1, 2020) (denying motion by
defendant who demonstrated “extraordinary and compelling reasons” due to COVID-19 risk
factors of diabetes, hypertension, obesity, and high cholesterol; explaining “this Court’s analysis
does not end with a finding that ‘compelling and extraordinary reasons’ warrant compassionate
release. This Court must also ‘consider[] the factors set forth in section 3553(a).” (quoting 18
U.S.C. § 3582(c)(1)(A); brackets in original)).

        The defendant does not acknowledge the Court’s prior words, much less cogently explain
why, in his view, the Court was so obviously wrong that he is entitled to reconsideration of his
prior motion, which was extensively briefed and then denied in a lengthy opinion. Cf. Lisi, 2020
WL 1331955, at *2 (“In its prior Opinion, the Court found that Defendant did not merit
compassionate release due to its careful analysis of the factors found in 18 U.S.C. § 3553(a).
Therefore, for Defendant to be able to meet his burden for the instant motion, he would need to
point to controlling decisions or data that reasonably could alter the Court’s analysis of those
factors. Defendant, however, fails to meet his burden.” (citation omitted)). The defendant—who
has served only approximately 60% of his below-Guidelines sentence for his leadership of a
multifaceted, lengthy, and exceedingly serious bribery scheme—is not so entitled.

                                      Respectfully submitted,

                                      ILAN T. GRAFF
                                      Attorney for the United States,
                                      Acting Under Authority Conferred by 28 U.S.C. § 515

                              By:     s/ Daniel C. Richenthal
                                      Daniel C. Richenthal
                                      Janis M. Echenberg
                                      Assistant United States Attorneys
                                      (212) 637-2109/2597

                                      DANIEL S. KAHN
                                      Acting Chief, Fraud Section
                                      Criminal Division

                              By:     s/ David A. Last
                                      David A. Last
                                      Assistant Chief
                                      (202) 616-5651
        Case 1:15-cr-00706-VSB Document 981 Filed 02/02/21 Page 5 of 5

Honorable Vernon S. Broderick
United States District Judge
February 2, 2021
Page 5

cc:   (by ECF)

      Counsel of Record
